t c summary opinion united_states tax_court edmund t macmurray petitioner v commissioner of internal revenue respondent docket no 6596-06s filed date edmund t macmurray pro_se michael bitner for respondent foley judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court this opinion replaces our previously filed opinion t c summary opinion which was withdrawn by order on date unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and this opinion shall not be treated as precedent for any other case the issues for decision are whether petitioner may exclude from income a settlement award relating to a lawsuit and is liable for a sec_6662 accuracy-related_penalty background petitioner is a licensed attorney in the state of michigan prior to he worked for years as an employee for the internal_revenue_service in petitioner was an employee of duro-last roofing inc duro-last a roofing company based in saginaw michigan on date duro-last terminated petitioner’s employment in response on date petitioner filed a complaint and jury demand the complaint with the circuit_court of saginaw county michigan the complaint alleged that duro-last had violated the state of michigan whistleblower’s protection act and that based on duro-last’s wrongful actions petitioner suffered damages subsequent to the filing of the complaint the matter was referred to mediation in as a result of mediation duro- last paid petitioner dollar_figure in addition to its payment duro- last issued petitioner a form 1099-misc miscellaneous income petitioner attached the form 1099-misc to his form_1040 u s individual_income_tax_return but did not include the settlement award in gross_income on date respondent sent petitioner a notice_of_deficiency relating to respondent determined that petitioner failed to report the settlement award and was liable for a sec_6662 accuracy-related_penalty on date petitioner while residing in boynton beach florida filed his petition with the court discussion petitioner contends that the settlement award he received was compensation_for personal injuries and pursuant to sec_104 is excludable from gross_income respondent contends that the settlement award should have been included in petitioner’s gross_income sec_104 provides that gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness see 515_us_323 sec_1_104-1 income_tax regs petitioner contends that his settlement award meets the requirements of sec_104 petitioner however did not incur any medical_expenses consult with a medical professional or inform duro-last of any physical injury or sickness in short petitioner’s settlement award was not received on account of physical injury and is therefore includable in his gross_income respondent in his notice_of_deficiency determined that petitioner was liable for a sec_6662 accuracy-related_penalty sec_6662 imposes a penalty equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax sec_6662 an understatement is the amount by which the correct_tax exceeds the tax reported on the return sec_6662 the understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 and ii an understatement is reduced by the portion of the understatement that is attributable to the tax treatment of an item for which there is substantial_authority or with respect to which there is adequate_disclosure and a reasonable basis see sec_6662 sec_1_6662-4 e i income_tax regs reasonable basis is a relatively high standard of tax reporting that is significantly higher than not frivolous or not patently improper sec_1_6662-3 income_tax regs the reasonable sec_7491 is inapplicable because petitioner failed to introduce credible_evidence within the meaning of sec_7491 basis standard is not satisfied by a return position that is merely arguable or a colorable claim id petitioner did disclose the receipt of his settlement award by attaching the form 1099-misc and an explanatory addendum to his return he did not however have a reasonable basis for his position thus a reduction in the understatement for purposes of the accuracy- related penalty is not warranted sec_6664 provides that no penalty shall be imposed if a taxpayer demonstrates that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances including the experience knowledge and education of the taxpayer see sec_1_6664-4 income_tax regs petitioner maintains that he attached the form 1099-misc to his return as a good-faith effort to show that he had received something that wasn’t subject_to tax petitioner a lawyer who had previously worked with the internal_revenue_service failed however to make even a minimal effort to determine whether his position was correct in short he did not act with reasonable_cause when he failed to report his settlement award as taxable_income accordingly he is liable for the sec_6662 accuracy-related_penalty contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
